DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 16 February 2021 is acknowledged.  Claims 7-13 and 21-33 are now under consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 7 is objected to because of the following informalities: in line 7, “stimulator” should apparently read --a stimulator--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: in line 1, “wherein in” should apparently read --wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10, 25, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthijsse, “Design for Sleep Paralysis,” Student thesis: Bachelor, 2016, available at https://www.drhu.eu/reports/2016-DaanMatthijsse-DesignForSleepParalysis.pdf, retrieved on 18 February 2021.
Regarding claim 7, Matthijsse discloses a wearable apparatus (p. 32) comprising: a wearable element comprising a flexible element that is configured to couple the wearable apparatus to a user (p. 32; soft silicone material); a biometric sensor that is configured to, when the user is wearing the wearable apparatus, measure at least one vital sign of the user to identify when the user is experiencing a sleep disorder, wherein the biometric sensor is coupled to the wearable element (p. 32; heart rate sensor); and a stimulator that is configured to induce an external stimulus based on a reading from 
Regarding claim 8, Matthijsse discloses that the biometric sensor comprises a heart rate monitor (p. 32, 39), and wherein the stimulator is configured to provide the external stimulus when a heart rate of a user varies from a set level so as to indicate that the user is experiencing the sleep disorder (p. 32).
Regarding claim 9, Matthijsse discloses that the wearable element comprises a wristband (p. 32, 39).
Regarding claim 10, Matthijsse discloses that the wristband comprises a polymer (p. 32; e.g., silicone).
Regarding claim 25, Matthijsse discloses a wearable apparatus (p. 32) comprising: a wearable element comprising a flexible element that is configured to couple the wearable apparatus to a user (p. 32; soft silicone material); a biometric sensor that is coupled to the wearable apparatus and that is configured to identify when at least one of a heart rate and an oxygen level of the user, when the user is wearing the wearable apparatus, indicates that the user is experiencing sleep paralysis (p. 32; heart rate sensor); and a stimulator that is configured to provide stimulation to the user based on a reading from the biometric sensor that indicates that the user is experiencing the sleep paralysis so that the stimulation at least one of wakes the user and provides the user with a focal point to disrupt the sleep paralysis (p. 32-33, 39; vibrational and optical stimuli to wake the user).
Regarding claim 28, Matthijsse discloses a wearable apparatus (p. 32) comprising: a wearable element comprising a flexible element that is configured to 
Regarding claim 31, Matthijsse discloses a port that is configured to receive power for the wearable apparatus and that is configured to convey information about the sleep paralysis of the user to a remote computer device (p. 32, 39, 43; rechargeable battery and Bluetooth module to connect to an app on a smartphone).

Claims 7, 12, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodall et al. (U.S. Pub. No. 2019/0046794 A1; hereinafter known as “Goodall”).  Goodall discloses a wearable apparatus (Abstract; Figs. 3-6) comprising: a wearable element comprising a flexible element that is configured to couple the wearable apparatus to a user ([0173]; [0193]-[0194]; [0197]); a biometric sensor that is configured to, when the user is wearing the wearable apparatus, measure at least one vital sign of the user to identify when the user is experiencing a sleep disorder, wherein the biometric sensor is coupled to the wearable element ([0129]; [0131]; [0160]; [0183]); .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matthijsse as applied to claim 7 above, and further in view of Daniels (U.S. Pub. No. 2018/0081439 A1).  Matthijsse discloses the invention as claimed, see rejection supra, but fails to disclose that the stimulator comprises a rumble pack.  Daniels discloses providing vibrational stimulation to a user’s arm with a rumble pack ([0140]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthijsse so that the stimulator comprises a rumble pack, as taught by Daniels, because this would have been a simple substitution of one known element for another to obtain predictable results.  Both the generic vibrator taught by Matthijsse and the rumble pack taught by Daniels are known vibrational stimulators that may be used to provide stimulation to a user’s body.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matthijsse as applied to claims 7 and 25 above, and further in view of Shimuta (U.S. Pub. No. 2017/0027459 A1).  Matthijsse discloses the invention as claimed, see rejection supra, but fails to disclose that the stimulator comprises an element that changes a temperature of a portion of the wearable apparatus or that the stimulation comprises a change in temperature of a portion of the wearable apparatus.  Shimuta discloses providing stimulation to a user’s wrist with an element that changes a .  

Claims 21, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matthijsse as applied to claims 7, 9, and 28 above, and further in view of Orand (U.S. Pub. No. 2014/0265677 A1).  
Regarding claims 21 and 30, Matthijsse discloses the invention as claimed, see rejection supra, but fails to disclose that the stimulator comprises a first vibrator that is configured to be disposed over an ulna of a user and a second vibrator that is configured to be disposed over a radius of the user when the user wears the wristband or wears the wearable apparatus on the wrist of the user.  Orand discloses a wearable apparatus comprising a wristband (Abstract; Fig. 15) and a stimulator that comprises a first vibrator configured to be disposed over an ulna of a user and a second vibrator configured to be disposed over a radius of the user when the user wears the wristband in order to provide stimulation to locations with enhanced sensitivity to vibration ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthijsse with first and second vibrators over the ulna and radius of the user, as taught by Orand, in order to provide stimulation to locations with enhanced sensitivity to vibration.  
77 configured to be disposed face up when the user wears the wearable apparatus on a wrist of the user for providing output to the user ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthijsse with a face-up display, as taught by Orand, in order to provide output to the user.

Claims 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matthijsse as applied to claims 7, 25, and 28 above, and further in view of Ahne (U.S. Pub. No. 2016/0279381 A1).  Matthijsse discloses the invention as claimed, see rejection supra, but fails to disclose an adjustment mechanism that is configured to allow the user to set a reading threshold for the biometric sensor to determine when the stimulator is to induce the external stimulus, an adjustment mechanism that allows the user to set a setting that determines a sensor threshold that determines when the stimulator provides the stimulation to the user, or an adjustment mechanism that allows the user to set a heart rate threshold that is used to determine when to activate the stimulator to provide the stimulation to the user.  Ahne discloses a wearable apparatus 102 that is a heart rate sensor, as well as a stimulator 104 responsive to the sensor and for treating sleep disorders (Abstract; Fig. 1; [0024]), that further comprises an adjustment mechanism that allows a user to set a reading/sensor/heart rate threshold that determines when the stimulator provides stimulation to the user in order to enable the user to personalize the system ([0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthijsse with a threshold adjustment mechanism, as taught by Ahne, in order to enable the user to personalize the system.  

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Matthijsse and Ahne as applied to claim 29 above, and further in view of Orand.
Regarding claim 32, the combination of Matthijsse and Ahne discloses the invention as claimed, see rejection supra, but fails to disclose that the stimulator comprises a first vibrator that is configured to be disposed over an ulna of a user and a second vibrator that is configured to be disposed over a radius of the user when the user wears the wearable apparatus about the wrist of the user.  Orand discloses a wearable apparatus comprising a wristband (Abstract; Fig. 15) and a stimulator that comprises a first vibrator configured to be disposed over an ulna of a user and a second vibrator configured to be disposed over a radius of the user when the user wears the wearable apparatus about the wrist in order to provide stimulation to locations with enhanced sensitivity to vibration ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 33, the combination of Matthijsse, Ahne, and Orand discloses the invention as claimed, see rejection supra, and Matthijsse further discloses that the stimulation is configured to wake the user when the heart rate reading of the biometric sensor indicates that the user is experiencing sleep paralysis (p. 32-33, 39; vibrational and optical stimuli to wake the user).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9, 25, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 9, 11-14, and 16-19 of copending Application No. 16/254,419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kazdan (U.S. Pub. No. 2019/0324543 A1) teaches a wearable apparatus comprising a stimulator that comprises first and second vibrators disposed over a user’s ulna and radius.  Cocuzza et al. (U.S. Pub. No. 2016/0300462 A1) teaches a wearable device that can comprise a wristband and that changes temperature to notify a user.  Wetmore et al. (U.S. Pub. No. 2014/0057232 A1) teaches a wearable device that can comprise a wristband and that provides tactile stimuli including vibrations and changes in temperature.  Berka et al. (U.S. Pub. No. 2013/0303837 A1) and Rose (U.S. No. 6,258,022 B1) both teach a wearable device that can comprise a wristband and that provides stimuli including vibrations, audio, and changes in temperature.  De Vos (U.S. Pub. No. 2011/0313481 A1 and U.S. Pub. No. 2011/0166619 A1) teaches wearable devices that provide stimulation based upon a detected breathing signal and that can treat sleep paralysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791